Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 26 October 2021 regarding the first double patenting rejection of record have been fully considered but they are not persuasive. Applicant argues that Claim 1 of the instant application does not recite the same invention as Claim 1 the ‘111 application. However, this is not persuasive because instant Claim 1 requires a coated anode while Claim 1 of the ‘111 application requires a coated separator, and functionally, these coatings are located in the same position within the energy storage device. One of ordinary skill in the art would recognize that whether the claimed coating is considered to be on the separator or the anode, the structure of the resulting energy storage device is anode – coating – separator – cathode. The only remaining difference between the two claims is that Claim 1 of the ‘111 application requires that the core is hydrophobic, while the instant Claim 1 is silent to the hydrophobicity of the core. Therefore, instant Claim 1 encompasses Claim 1 of the ‘111 application and the first double patenting rejection of record is upheld below.
Applicant’s arguments filed 26 October 2021 regarding the second double patenting rejection of record and the rejections of record under 35 U.S.C. 102 and 103 have been fully considered and are persuasive. The comb polymer described by Zaguib (US 2009/0280410 A1) does not anticipate the star polymer as instantly claimed. Therefore, the rejections have been withdrawn. However, upon further consideration, a new rationale for the double patenting rejections of record in view of Zaguib is made and new grounds of rejection under 35 U.S.C. 102 and 103 are made in view of Goetzen (US 9996655 B2), newly cited, and this action is therefore non-final.


Double Patenting
Claims 1-8, 10 and 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4 and 6-12 of copending Application No. 16/293,111. 
Instant Claim 1 requires an energy storage device comprising an anode, a cathode and an electrolyte in contact with both the cathode and anode where a coating is present on the anode. Reference Claim 1 also requires an energy storage device comprising an anode, a cathode and an electrolyte in contact with both the cathode and anode where a coating is present on the porous separator between the anode and the cathode. Both claims effectively require the same structure since functionally, the coatings are located in the same position within the energy storage device. Particularly, one of ordinary skill in the art would recognize that whether the claimed coating is considered to be on the separator or the anode, the structure of the resulting energy storage device is anode – coating – separator – cathode. Further, in terms of the coating itself, both the instant claim and reference Claim 1 require an electrically non-conductive star polymer comprising a core (reference Claim 1 requires a hydrophobic core therefore making the instant claim broader than reference Claim 1) with at least three arms attached to the core wherein at least some of the arms comprise ion-conductive polar functional groups.
Instant Claim 2 is identical to reference Claim 2.
Instant Claim 3 is identical to reference Claim 3.
Instant Claims 4 and 5 require that the coating has a thickness between 1nm and 100nm and between 5nm and 20nm, which encompasses the thickness required by reference Claim 5.
Claims 6-8 require that the cores of the star polymers comprise an ionically non-conductive polymer comprising a hydrocarbon polymer where the hydrocarbon polymer is crosslinked, which encompasses the same hydrocarbon polymers of reference Claims 6-8 and would be expected to be ionically non-conductive as required by instant Claim 6.
Instant Claim 10 is identical to reference Claim 10 and includes polymers which also read on reference Claim 9.
Instant Claim 12 is identical to reference Claim 11.
Instant Claim 13 is identical to reference Claim 12.
Instant Claim 14 requires a porous separator which is compassed by the porous separator required by reference Claim 1.

Claims 9 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 16/293,111 as indicated above, in view of Zaguib (2009/0280410 A1), of record. 
Instant Claims 9 and 11 additionally require that the ionically conductive polar functional groups of the arms comprise sulfonated polymers. However, this feature is taught by Zaguib, which teaches a block copolymer including arms (R1, R2 and R3 of [0045], for example) analogous to the claimed arms which extend from a main chain analogous to the claimed core. Particularly, the arms include sulfonated polymers (see [0057] indicating the different structural units of the polymer and [0060] regarding the specific inclusion of a sulfonated group). It would have been obvious to one of ordinary skill in the art to utilize a sulfonated arm in order to help prevent the formation of lithium dendrites on the lithium anode (see [0013]-[0014]).
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102/103
Claims 1-4 and 6-8, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Goetzen (US 9,997,755 B2), newly cited.
Regarding Claims 1 and 12-14, Goetzen teaches an energy storage device (a lithium ion battery, see column 1 lines 5-11), comprising: a coated anode (see column 3 lines 44-67 indicating that the layered separator including “the layer comprising the block copolymer” may be applied directly to an anode, thereby reading on a coated anode, see also column 11 lines 47-61) comprising a metallic lithium anode (see column 14 lines 41-48 indicating a lithium metal foil, reading on both Claims 1 and 12) in contact with an electrically non-conductive star polymer coating (since the block polymer is specifically used as a “binder of the porous layer of the separator of the invention”, see column 6 lines 54-56, it would necessarily be electrically non-conductive in order to prevent a short circuit when placed between electrode active materials of opposite polarity), wherein the star polymer coating comprises a core with at least 3 arms attached to the core (see column 3 lines 20-43 regarding a star-shaped block copolymer including chains of [(A)m(B)n]p reading on the claimed arms that go radially out from a center (C) reading on the claimed core); a LiNi0.33Co0.33 Mn0.33O2 (NCM) cathode (see again column 14 lines 41-48 indicating a NCM cathode, reading on both Claims 1 and the metal oxides capable of metal-ion intercalation of Claim 13); and a porous separator including an electrolyte in contact with and between the cathode and the coated anode (see column 14 lines 53-57 indicating the electrolyte and examples 1 and 2 in columns 15 and 16 indicating a porous separator reading on Claim 14).
While Goetzen goes on to teach methacrylic acid (PMAA) as a monomer material for the copolymer (see column 8 lines 4-16), which reads on Claim 10 since it does not appear to be distinct from the instant PMAA backbone, Goetzen is silent as to the ionically conductive functional groups of the arms of the star polymer as required by Claim 1. However, absent any material distinction between 
In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specifically select ionically conductive polar functional groups, such as those which would be expected to meet the claim and taught by Goetzen, as the arms of the claimed star polymer in order to produce a battery including a separator with high porosity, a high dimensional stability/ low thermal contraction even at high temperature and good mechanical stability that is inexpensive to produce (see Goetzen column 2 lines 23-29).
Regarding Claim 2, Goetzen further teaches a single layer of star polymers (see column 4 lines 1-12 regarding the layer, noting that additional layers are not precluded by the claim’s open “comprising” language).
Regarding Claim 3, Goetzen further teaches that the star polymer coating is self-assembled (see column 3 lines 44-67 regarding a “self-supporting” separator layer including the block copolymer, which reads on applicant’s definition of “self-assembled” at instant [0050] indicating that the term “self-assembled” means the star polymers align with one another in an organized structure or pattern of building blocks).
Regarding Claim 4, Goetzen further teaches that the thickness of the star polymer coating is from 1 to 100µm (see column 4 lines 1-12), which is 100 to 10,000nm and therefore meets the claimed range of about 1nm to about 100nm since it overlaps at the upper end point of the claimed range.
Regarding Claims 6-8 and 10, Goetzen further teaches that the block copolymer reading on the claimed star polymer coating includes hydrocarbon polymers selected from the group consisting of polystyrene, polyethylene, polypropylene (see column 7 line 55- column 8 line 3 regarding preferred blocks of the block copolymer), which reads on the compounds required by Claim 7, and crosslinking of the block copolymer (see column 8 line 54- column 9 line 15), which reads on the compound of Claim 8. 
Further, although Goetzen does not recite that the arms of the star polymers comprise ionically conductive functional groups as required by Claim 1, and the cores of the star polymers comprise an ionically non-conductive polymer as required by Claim 6, ionic conductivity is a function of the material used. Therefore, since Goetzen appreciates the monomer materials required by Claims 7-8 and 10, it would be expected that the claimed ionic conductivities would also be met by Goetzen.

Claim Rejections - 35 USC § 103
Claims 1-4 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Goetzen in view of Zaguib (US 2009/0280410 A1), of record.
Regarding Claims 1, 9 and 11-14, Goetzen teaches an energy storage device (a lithium ion battery, see column 1 lines 5-11), comprising: a coated anode (see column 3 lines 44-67 indicating that the layered separator including “the layer comprising the block copolymer” may be applied directly to an anode, thereby reading on a coated anode, see also column 11 lines 47-61) comprising a metallic lithium anode (see column 14 lines 41-48 indicating a lithium metal foil, reading on both Claims 1 and 12) in contact with an electrically non-conductive star polymer coating (since the block polymer is specifically used as a “binder of the porous layer of the separator of the invention”, see column 6 lines 54-56, it would necessarily be electrically non-conductive in order to prevent a short circuit when placed between electrode active materials of opposite polarity), wherein the star polymer coating comprises a core with at least 3 arms attached to the core (see column 3 lines 20-43 regarding a star-shaped block copolymer including chains of [(A)m(B)n]p reading on the claimed arms that go radially out from a center (C) reading on the claimed core); a LiNi0.33Co0.33 Mn0.33O2 (NCM) cathode (see again column 14 lines 41-
While Goetzen goes on to teach methacrylic acid (PMAA) as a monomer material for the copolymer (see column 8 lines 4-16), which reads on Claim 10 since it does not appear to be distinct from the instant PMAA backbone, Goetzen is silent as to the ionically conductive functional groups of the arms of the star polymer as required by Claim 1 and does not teach sulfonating the arms as required by the instant application’s ionically conductive polar functional groups and Claims 9 and 11. Zaguib also teaches a block copolymer including arms (R1, R2 and R3 of [0045], for example) analogous to the claimed arms which extend from a main chain analogous to the claimed core. Particularly, the arms include sulfonated polymers (see [0057] indicating the different structural units of the polymer and [0060] regarding the specific inclusion of a sulfonated group). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal portions of the arms of the star polymer taught by Goetzen by sulfonating them as appreciated by Zaguib in order to help prevent the formation of lithium dendrites on the lithium anode (see Zaguib [0013]-[0014]). The resulting material including a star polymer with PMAA monomer arms, appreciated by Goetzen, which are sulfonated, appreciated by Zaguib, would be expected to meet the claim requirement of Claim 1 that the arms include ionically conductive polar functional groups since ionic conductivity is a function of the material used and there is no claimed distinction between the instant star polymer and that of Goetzen and Zaguib and no restriction has been imposed within the scope of the claim indicating what materials meet the “ionically conductive functional group” that are not appreciated by Goetzen and Zaguib.
Claim 2, Goetzen further teaches a single layer of star polymers (see column 4 lines 1-12 regarding the layer, noting that additional layers are not precluded by the claim’s open “comprising” language).
Regarding Claim 3, Goetzen further teaches that the star polymer coating is self-assembled (see column 3 lines 44-67 regarding a “self-supporting” separator layer including the block copolymer, which reads on applicant’s definition of “self-assembled” at instant [0050] indicating that the term “self-assembled” means the star polymers align with one another in an organized structure or pattern of building blocks).
Regarding Claim 4, Goetzen further teaches that the thickness of the star polymer coating is from 1 to 100µm (see column 4 lines 1-12), which is 100 to 10,000nm and therefore meets the claimed range of about 1nm to about 100nm since it overlaps at the upper end point of the claimed range.
Regarding Claims 6-8 and 10, Goetzen further teaches that the block copolymer reading on the claimed star polymer coating includes hydrocarbon polymers selected from the group consisting of polystyrene, polyethylene, polypropylene (see column 7 line 55- column 8 line 3 regarding preferred blocks of the block copolymer), which reads on the compounds required by Claim 7, and crosslinking of the block copolymer (see column 8 line 54- column 9 line 15), which reads on the compound of Claim 8. Goetzen also further teaches that the block copolymer reading on the claimed star polymer coating includes a (meth)acryl backbone of methacrylic acid (see column 8 lines 4-16), which reads on the compound of Claim 10.
Further, although Goetzen does not recite that the arms of the star polymers comprise ionically conductive functional groups as required by Claim 1, and the cores of the star polymers comprise an ionically non-conductive polymer as required by Claim 6, ionic conductivity is a function of the material used. Therefore, since Goetzen appreciates the monomer materials required by Claims 7-8 and 10, it would be expected that the claimed ionic conductivities would also be met by Goetzen.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Goetzen or, in the alternative obvious over Goetzen, or, in an additional rejection obvious over Goetzen in view of Zaguib as applied to the rejections of Claim 1 above, and further in view of Zhang (US 2021/0143511 A1), of record. 
While Goetzen further teaches that the thickness of the star polymer coating is from 1 to 100µm (see column 4 lines 1-12), which is 100 to 10,000nm, it overlaps only at the upper end point of the claimed range in Claim 4 and does not meet the claims requiring a thickness of between 5nm and 20nm in Claim 5.
However, Zhang also teaches a coating used in a solid state lithium ion battery (see [0035] indicating materials for use in solid electrolyte batteries) including the same polymer blocks as Goetzen and the instant application (see [0043] indicating acrylic resins and compare with acrylic resins recited in Goetzen column 7 line 55- column 8 line 3). Zhang also further teaches that the coating may be applied to both sides of a separator which is located between two electrodes, thereby allowing the coating to read on the claimed anode coating since the coating on the side of the separator closest to the anode would “coat” the anode as claimed (see figures 4 and 11). Finally, Zhang also teaches that by incorporating a cross-linker without an inorganic component, the coating may enter into the pores of the microporous membrane substrate and produce minimal additional thickness, including thicknesses falling within the claimed ranges (see [0067]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a microporous membrane with the anode coating of Goetzen in order to reduce the thickness of the coating by allowing it to enter the pores of the membrane and achieve a separator with lower MD and TD shrinkage even at higher temperatures and higher thermal stability (see Zhang [0065]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723